Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 28, 2017

The Court of Appeals hereby passes the following order:

A17A2136. QUANTAVIOUS GUFFIE v. THE STATE.

      Quantavious Guffie was convicted of murder and other crimes and was
sentenced to life in prison without parole. After the trial court denied his motion for
new trial, he filed this direct appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”). Accordingly,
Guffie’s appeal is hereby TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/28/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.